Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on February 12, 2020. Claims 1-20 are pending and presented for examination.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. 


Claim Objections
Claims 10 and 16 are objected to because the independent claims (base claims) in which said claims depend on are rejected. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “during a first time” in line 2 of the claim and “after the time period” in line 12 of the claim in which there is no support in the disclosure for said claim phrases. To overcome 112(a) rejection, Applicant is advised to amend the rejected claim or point out where in the instant application disclosure support for said phrases can be found. 
Claims 2-8 are rejected under the same rationale as claim 1 due to their dependency. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9, 11-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 11-15 and 17-21  of U.S. Patent No. 10608976. Although the claims at issue are not identical, they are not patentably distinct from each other because said claim(s) of the instant application are anticipated by said claims of the U.S. Patent. Claims 1, 9 and 15 of the instant application and claims 1, 9 and 15 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No. 10608976
1. A method comprising: 
during a first time period: 
making a first set of one or more communication decisions based on a first communication decision arm choice policy, and receiving a first set of action-reward data that indicates a first set of one or more outcomes of the first set of one or more communication 
after the first time period, determining a second communication decision arm choice policy based, at least in part, on (a) the first set of action-reward data and (b) at least one of the second set of action-reward data or the first communication decision arm choice policy; 

receiving a request to make a communication decision; 
determining a particular communication decision based, at least in part, on the second communication decision arm choice policy; and 
providing the particular communication decision as a response to the request; 
wherein the method is performed by one or more computing devices.

while a delayed processing timing has not been 
met, receiving reward data for arm actions taken as a first set of action-reward data, wherein the arm actions were chosen based on a previous version of an arm choice policy, and wherein the previous version of the arm choice policy was determined at least in part based on 






when the delayed processing timing has been met, determining a new arm choice policy based at least in part on (1) the first set of action-reward data, and (2) one or more of the previous set of reward data for the previous set of arm actions taken or the previous version of the arm choice policy;  
receiving a request to choose an arm from among arms in the new arm choice policy;  determining a particular arm action to take based at least in part on the new arm choice policy;  and 
providing the particular arm action to be taken in response to the request;  
wherein the method is performed by one or more computing devices.

one or more computing devices;
memory; and 

receiving, during a batch window, a first set of reward data for a first set of communication decisions, wherein the first set of communication decisions were chosen based on a first communication decision arm policy, and wherein the first communication decision arm policy was chosen based on a second set of reward data received prior to the batch window; 

after the batch window, determining a new communication decision arm policy based, at least in part, on (a) the first set of reward data and (b) at least one of the second set of reward data or the first communication decision arm policy;
receiving a request for a communication decision;
determining a particular communication decision based, at least in part, on the new communication decision arm policy; and providing the particular communication decision as a response to the request.

one or more computing devices;  
memory;  and 

receiving, during a batch window, reward data for previous arm actions, wherein the previous arm actions were chosen based on a previous arm policy, and wherein the previous arm policy was chosen based on a previous set of arm choice-reward data;  
determining a first set of arm choice-reward data based at least in part on the reward data for the previous arm actions received during the batch window; 
after the batch window, determining a new arm choice policy based at least in part on the first set of arm choice-reward data, and at least one of: the previous set of arm choice-reward data for the previous set of arm choice-reward data or the previous arm policy;
receiving a request for an arm action to take;  

determining a particular arm action to take based at least in part on the new arm choice policy;  and 
providing the particular arm action to be taken in response to the request.


during a batch window time period, receiving a first set of action-reward data, wherein the first set of action-reward data is associated with a first set of communication decisions chosen based on a first communication decision arm policy, and wherein the first communication decision arm policy was determined based, at least in part on, a second set of action-reward data for a second set of communication decisions taken previous to the first set of communication decisions; 
after the batch window time period, determining a new communication decision arm policy based at least in part on (a) the first set of action-reward data and (b) at least one of the second set of action-reward data for the second set of communication decisions taken or the first communication decision arm policy; 
determining to choose a communication decision arm from among communication decision arms in the new communication decision arm policy; 
in response to determining to choose a communication decision arm, determining a particular communication decision based, at 


perform: 
while a batch window timing has not been met, receiving a first set of action-reward data, wherein the first set of action-reward data is associated with arm actions chosen based on a previous version of an arm choice policy, 
and wherein the previous version of the arm choice policy was determined at least in part on a previous set of action-reward data for a previous set of arm actions taken;  


when the batch window timing has been met, determining a new arm choice policy based at least in part on (1) the first set of action-reward data, and (2) the previous set of action-reward data for the previous set of arm actions taken or the previous version of the arm choice policy;
receiving a request to choose an arm from among arms in the new arm choice policy;  
determining a particular arm action to take based at least in part on the new arm choice policy;  and
providing the determined particular arm action to be taken in response to the request.


Dependent claims 3-7, 11-14 and 17-20 of the instant application also recite similar features as of the claims 3-6, 8, 11-14 and 17-21 of the US Patent. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454